AMENDMENT No. 3 TO AMENDED AND RESTATED SUPPLY AGREEMENT

THIS AMENDMENT No. 3 TO THE AMENDED AND RESTATED SUPPLY AGREEMENT

(the "Third Amendment") is hereby made as of April 1, 2005 (the "Effective
Date") by and between Plantex USA, Inc., a New Jersey corporation, with offices
at 2 University Plaza, Suite 305, Hackensack, New Jersey 07601 ("Plantex") and
Purepac Pharmaceutical Co. a Delaware corporation, with offices at 200 Elmora
Avenue, Elizabeth, New Jersey 07207, ("Purepac"). Plantex and Purepac are
sometimes together referred to herein as the "Parties" and separately as a
"Party."



WHEREAS

, Plantex and Purepac entered into a certain Amended and Restated Supply
Agreement dated April 26, 2004, as amended to date (collectively, the "Supply
Agreement"); and



WHEREAS

, the Parties desire to enter into this Third Amendment to make certain
modifications to the terms and conditions of the Supply Agreement in order to
better reflect the current mutual intent and desire of the Parties.



NOW, THEREFORE

, in consideration of the foregoing premises and the mutual agreements set forth
below, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:



1. Next API Notwithstanding anything contained in the Supply Agreement to the
contrary, during the period commencing with the Effective Date through **** (the
"Next Period"), Purepac shall purchase API only from Plantex (such exclusive
purchase obligation shall be subject to the provisions of Section 2.3, with
respect to any Next API that Plantex fails to ship in accordance with the terms
of this Third Amendment) until such time that it purchases **** MT of API in
accordance with Schedule 1 attached hereto (collectively, the "Next API"). In
furtherance of the foregoing, during the Next Period the provisions of the
second sentence of Section 5.5 (c) (which sentence begins with the word
"Notwithstanding" and ends with the word "API") shall be of no force or effect.

2. Purchase of Next API Purepac shall provide Plantex with Purchase Orders for
the Next API not later than **** for the Third Quarter and no later than ****
for the 4th Quarter, requesting delivery of the Next API during the Next Period
substantially in accordance with Schedule 1. Notwithstanding the provisions of
Schedule 1 to the contrary, upon written notice provided by Purepac to Plantex
on or before September 1, 2005, Purepac shall have the right to delay the
shipment of all or a portion of the Next API to be shipped in the 4th quarter
2005 to no later than the 1st quarter 2006 (in such event the Next Period shall
be extended through the date

_______________________



**** Indicates that material has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Securities and
Exchange Commission.

 

of the last shipment of Next API in the 1st quarter 2006). The Final API Price
for the Next API used for Finished Products sold after the Exclusivity Period
shall be as set forth in Schedule 1, payable within sixty (60) days from the
date of receipt of each such shipment by Purepac. In consideration of the other
provisions of this Third Amendment, Plantex hereby retroactively adjusts the
invoice price from **** for the **** of API purchased by Purepac between ****
and ****, and shall issue a credit for the difference (aggregating ****).

 

3. Miscellaneous All capitalized terms used herein, unless otherwise defined
herein, are defined in the Supply Agreement. Except as modified by this Third
Amendment, all terms and conditions of the Supply Agreement shall remain in full
force and effect and shall be otherwise unaffected hereby.

 

 

IN WITNESS WHEREOF

, the Parties have caused this Third Amendment to be executed in multiple
counterparts by its duly authorized representative, as of the date first set
forth above.





PUREPAC PHARMACEUTICAL CO.





By: /s/ Douglas S. Boothe
Name: Douglas S. Boothe
Title: Vice President, General Manager - U.S. Generics





By: /s/ John W. LaRocca
Name: John W. LaRocca
Title: Vice President Law - USHP



PLANTEX USA, INC.



By: /s/ George Svokos
Name: George Svokos
Title: President

 

By: /s/ Cheryl Bohnel
Name: Cheryl Bohnel
Title: Director of Finance

